department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list legend taxpayer a ira x iray amount a financial_institution f dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code taxpayer a represents that she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover of amount a within the day period prescribed by sec_408 of the code was due to financial_institution error taxpayer a further represents that amount a has not been used for any other purpose page2 the following facts and representations have been submitted under penalties of perjury in support of the ruling requested on date taxpayer a visited financial_institution f to inquire about rolling over the balance of ira x into another ira taxpayer a asked how long she would have to accomplish the transfer in order to avoid having to include the amount in taxable_income the taxpayer represents that the employee of financial_institution f informed her that she would have up to two years to transfer the distribution into another ira based on this advice taxpayer a took a distribution of amount a from ira x and left amount a on deposit in a non-ira account at financial_institution f with the intention of rolling over amount a later taxpayer a represents that she had no intent to use amount a for any purpose other than to rollover to another ira taxpayer a did not discuss this transaction with any other person until january when she informed her spouse taxpayer a's spouse informed her that the two-year period to accomplish a rollover cited by the financial_institution f representative was likely incorrect thereafter taxpayer a attempted to deposit amount a into another ira at financial_institution f because the 60-day period had expired financial_institution f would not permit a rollover of amount a however financial_institution f permitted taxpayer a to contribute dollar_figure into a roth_ira the maximum contribution allowable for the and calendar years based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the incorrect advice she received from financial_institution f regarding the permissible period of time to accomplish the rollover of amount a into another ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to page4 contribute amount a into ira y a traditional_ira set up for the purpose of receiving the rollover from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t3 sincerely yours l laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
